DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Washington et al. (US 5,941,436).
Regarding claim 23, Washington discloses a device capable of moving a product display assembly (11) off of a shelf, comprising: a body portion (10) capable of being configured to slide between the product display assembly and the shelf, and capable of being configured to remove an entirety of the product display assembly from the shelf, and configured to hold the product display assembly independently of the shelf. See Figs. 1-5.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 20-23 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Washington et al. (US 5,941,436).
Regarding claims 1, 8 and 9, Washington discloses a device (Fig. 1) capable of moving a product display assembly (11) off of a shelf, comprising: a body portion (10) capable of being configured to slide between the product display assembly and the shelf and capable of being configured to remove an entirety of the product display assembly from the shelf. See Figs. 1-5. Washington does not disclose the dimensions as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.
Regarding claim 2, Washington does not disclose the length as claimed. It would have been an obvious matter of design choice to use the claimed width, since such a modification would have involved a mere change in the size of a component. A change In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 3 Washington discloses the claimed invention except for the material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use aluminum or steel in order to have a strong body portion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
Regarding claim 4, a lip (22) extends perpendicularly from the body portion. See Fig. 5. 
Regarding claim 5, the lip (22) can extends from a proximal end of the body portion. See Fig. 5; and col. 3, ll. 46-47. 
Regarding claim 6, the lip (22) can extend from a lateral end of the body portion. See Fig. 5; and col. 3, ll. 46-47.
Regarding claim 7, the lip (22) can extend from a distal end of the body portion. See Fig. 5; and col. 3, ll. 46-47.
Regarding claim 20, a first strap attachment (3 - part of belt that connects one strap) extends from a first lateral side of the body portion, and a second strap 
Regarding claim 21, a strap (9) is configured for attachment to the first strap attachment and the second strap attachment, and configured to help distribute the weight of the body portion and the product display assembly thereon. See Fig. 1. 
Regarding claim 22, the body portion is configured to hold the product display assembly independently of the shelf. See Fig. 1. 
Regarding claims 25-29, Washington, as modified above, sufficiently discloses the claimed invention.    

Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Washington et al. as applied above in further view of Gunderson (US 6,053,383).
Regarding claims 19 and 24, Washington does not disclose the width as claimed. Gunderson, which is drawn to a device for holding a display, discloses a body portion (17) that has a width that is at least equal to a width of a product display assembly (23, 27) to be moved off of the shelf. See Fig. 7. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the body of Washington have a width at least equal to the width of the product display assembly, as disclosed by Gunderson, in order to completely support and facilitate transport of any items. 
Moreover, it would have been an obvious matter of design choice to use the claimed width, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734